DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on March 02, 2022 has been considered and entered. 
Accordingly, claims 1-5, 7-9, and 11 are pending in this application. Claims 1-5, and 7-9 are currently amended; claim 11 is new.
Note: Applicant is reminded of the manner of making claim amendments in applications. In claim 4 line 3, the “processor” still appears with a strike-through which was already deleted in the prior version of the claims submitted 11/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the information processing apparatus” in line 10. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the information processing apparatus will be interpreted as the information processing device. Claims 2-5, 7-9, and 11 inherit the same deficiency as claim 1 by reason of dependence.

Claim 11 recites “the set temperature T” in line 7. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the set temperature T will be interpreted as the set temperature value recited in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites “wherein the arithmetic circuit selects any change value of the plurality of energy change values, based on identification information of a state variable of a change target, and calculates an energy value corresponding to values of the plurality of state variables held in the memory by accumulating the selected change value”. The claim fails to include all the limitations of claim 1 upon which claim 8 depends because claim 1 requires that the values of the plurality of state variables are held in the state holding circuit, however, claim 8 requires the plurality of state variables to be held in 
Claim 11 recites “wherein the processor calculates, as the update control process, […]” in lines 1-2. The claim fails to include all the limitations of claim 1 upon which claim 11 depends because claim 1 recites that the update control process is performed by the arithmetic circuit, however, claim 11 requires the processor to perform the update control process. Perhaps applicant may want to amend the underlined limitation to recite “the arithmetic circuit” instead.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-9, and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, claims 1-5, 7-9, and 11 recite a system and, therefore, is a machine.
Under the Alice Framework Step 2A prong 1, claim 1 recites “calculate, […], an energy change value             
                ∆
            
        E using following equations (2), (3) and ( 4) when each of the values of the plurality of state variables is set as a next change candidate based on the values of the plurality of state variables and the weight value, in a case where any value of the plurality of state variables changes,
            
                ∆
                
                    
                        E
                    
                    
                        i
                    
                
                =
                E
                
                    
                        x
                    
                
                
                    
                        |
                    
                    
                        x
                        i
                        →
                        1
                        -
                        x
                        i
                    
                
                -
                E
                
                    
                        x
                    
                
                =
                 
                -
                δ
                
                    
                        x
                    
                    
                        i
                    
                
                (
                
                    
                        ∑
                        
                            j
                        
                    
                    
                        
                            
                                W
                            
                            
                                i
                                j
                            
                        
                        
                            
                                x
                            
                            
                                j
                            
                        
                    
                
                +
                
                    
                        b
                    
                    
                        i
                    
                
                =
                 
                -
                δ
                
                    
                        x
                    
                    
                        i
                    
                
                
                    
                        h
                    
                    
                        i
                    
                
            
         =             
                
                    
                        
                            
                                
                                    
                                        
                                        -
                                        
                                            
                                                h
                                            
                                            
                                                i
                                            
                                        
                                         
                                        f
                                        o
                                        r
                                         
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                        =
                                        0
                                        →
                                        1
                                    
                                
                            
                            
                                
                                    
                                        
                                        +
                                        
                                            
                                                h
                                            
                                            
                                                i
                                            
                                        
                                         
                                        f
                                        o
                                        r
                                         
                                        
                                            
                                                x
                                            
                                            
                                                i
                                            
                                        
                                        =
                                        1
                                        →
                                        0
                                    
                                
                            
                        
                    
                
            
           (2)
            
                
                    
                        h
                    
                    
                        i
                    
                
                =
                 
                
                    
                        ∑
                        
                            j
                        
                    
                    
                        
                            
                                W
                            
                            
                                i
                                j
                            
                        
                        
                            
                                x
                            
                            
                                j
                            
                        
                    
                
                +
                
                    
                        b
                    
                    
                        i
                    
                
                 
                 
                 
                 
                 
                 
                 
                 
                (
                3
                )
            
         
            
                δ
                
                    
                        h
                    
                    
                        i
                    
                    
                        (
                        j
                        )
                    
                
                =
                 
                
                    
                        
                            
                                
                                    
                                        
                                        +
                                        
                                            
                                                W
                                            
                                            
                                                i
                                                j
                                            
                                        
                                         
                                        f
                                        o
                                        r
                                         
                                        
                                            
                                                x
                                            
                                            
                                                j
                                            
                                        
                                        =
                                        0
                                        →
                                        1
                                    
                                
                            
                            
                                
                                    
                                        
                                        -
                                        
                                            
                                                W
                                            
                                            
                                                i
                                                j
                                            
                                        
                                         
                                        f
                                        o
                                        r
                                         
                                        
                                            
                                                x
                                            
                                            
                                                j
                                            
                                        
                                        =
                                        1
                                        →
                                        0
                                    
                                
                            
                        
                    
                
                 
                 
                 
                (
                4
                )
            
        ”, 
“calculate, […], a total energy change value by adding a penalty value             
                ∆
            
        C according to an excess amount violating an inequality constraint, to each of a plurality of the energy change values calculated for the plurality of state variables, the excess amount being calculated based on a coupling coefficient indicating a weight of each of the plurality of state variables in the inequality constraint and a threshold value”, and “change, […], any value of the plurality of state variables […] based on a set temperature value, a random number value, and a plurality of total energy change values”.
The above limitations amount to processing mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites eight additional elements – an information processing device, a memory, a processor, an optimization device, a state holding circuit configured to hold values of a plurality of state variables which are used in an Ising-type energy function which represents an energy and is represented by a following equation (1),             
                E
                
                    
                        x
                    
                
                =
                 
                
                    
                        ∑
                        
                            <
                            i
                            ,
                            j
                            >
                        
                    
                    
                        
                            
                                W
                            
                            
                                i
                                j
                            
                        
                        
                            
                                x
                            
                            
                                i
                            
                        
                        
                            
                                x
                            
                            
                                j
                            
                        
                    
                
                -
                
                    
                        ∑
                        
                            i
                        
                    
                    
                        
                            
                                b
                            
                            
                                i
                            
                        
                        
                            
                                x
                            
                            
                                i
                            
                        
                    
                
            
         where xi is an i-th state variable, xj is a j-th state variable, Wij is a weight value between xi and xj and bi is a bias value for xi, an energy change calculation process, a penalty addition process, an and update control process. However, the additional elements of an energy change calculation process, a penalty addition process, and an update control process were recited at a high-level of generality (i.e. as an energy change calculation process for calculating an energy change value, as a penalty addition process of adding a penalty value and subsequently calculating a total energy value based on the penalty value, and an update control process of changing/updating values in a manner that merely 
Under the Alice Framework step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an energy change calculation process, a penalty addition process, and an update control process were recited at a high-level of generality (i.e. as an energy change calculation process for calculating an energy change value, as a penalty addition process of adding a penalty value and subsequently calculating a total energy value based on the penalty value, and an update control process of changing/updating values in a manner that merely restates the functions or calculations being performed) such that they amount to no more than mere instructions being performed using a generic computer component. Additionally, the additional elements of an information processing device, a memory, a processor, an optimization device, a state holding circuit were recited at a high-level of generality (i.e., the information processing device is recited 
Under the Alice Framework step 2A prong 1, claims 2-5, 7-9, and 11 recite further steps and details for performing the energy change calculation and the total energy change calculation which includes the penalty value calculation and falls within the “Mathematical Concepts” and “Mental Processes” grouping of abstract ideas. In particular claims 2-5, 7-8, and 11 do not include additional elements that would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.
Under the Alice Framework step 2A prong 2, claim 9 recites one additional element – a plurality of circuits (each including the memory and the arithmetic circuit of claim 1). However, the additional elements of a plurality of circuits was recited at a high-level of generality (i.e., as a generic circuit including a generic computer component for storing data and a generic computer component for performing the mathematical calculations) such that it amounts to no more than mere instructions using a generic computer component. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a plurality of 
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten to overcome the 35 U.S.C. 101, 35 U.S.C. 112(b), and 35 U.S.C. 112(d) rejections discussed above. 
The following is a statement of reasons for the indication of allowable subject matter:
The reasons for indication of allowable subject matter are the same reasons provided in the non-final office action submitted 10/08/2021.
Response to Arguments
In view of amendments made and upon further reconsideration, the 35 U.S.C. 112(a) rejection of claims 1-5 and 7-9 has been withdrawn.
Applicant's arguments filed 03/02/2022, with respect to the 35 U.S.C. 101 rejection of claims 1-5, 7-9, and 11 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to the 35 U.S.C. 101 rejection of claims 1-5, 7-9, and 11, applicant argued that claim 1 as amended recites significantly more than an abstract idea.
Examiner respectfully disagrees. Claim 1 as written does not recite a particular circuit configuration with specific structures of the arithmetic circuit. Therefore, the additional element of an arithmetic circuit was recited at a high-level of generality (i.e., as a generic computer component for performing the mathematical calculations) such that it amounts to no more than mere instructions using a generic computer component or merely as a tool to perform the mathematical calculation which is equivalent to more than recite the words apply it to implement the abstract idea. Furthermore, the additional elements of an information processing device, a memory, a processor, an optimization device, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182